UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                      01/07/2020
STEVEN DRESCH,
            Plaintiff,                              19-CV-1693 (PAE) (KHP)
-against-                                           ORDER
NEW YORK CITY POLICE DEPARTMENT;
JOHN DOE 1,2,3,4,

            Defendants.

KATHARINE H. PARKER, UNITED STATES MAGISTRATE JUDGE.

       Plaintiff shall have until January 31, 2020 to oppose Defendants’ Motion to Dismiss. No

further extensions of time will be granted absent good cause. If Plaintiff fails to timely oppose

Defendants’ Motion, the undersigned will recommend that this action be dismissed for

failure to prosecute.



       The Clerk of Court is respectfully directed to mail a copy of this Order to the Pro Se

Plaintiff and note service on the docket.




Dated: January 7, 2020
       New York, New York




                                             SO ORDERED.


                                             ________________________________
                                             KATHARINE H. PARKER
                                             United States Magistrate Judge
